           Case 2:08-cr-00060-GMN-VCF Document 96 Filed 07/16/20 Page 1 of 2



1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3
     NITED STATES OF AMERICA,                          )
4                                                      )
                          Plaintiff,                   )        Case No.: 2:08-cr-00060-GMN-VCF
5
            vs.                                        )
6                                                      )                     ORDER
     NORMAN MARTIN,                                    )
7                                                      )
                          Defendant.                   )
8
                                                       )
9

10          On June 30, 2020, the Court filed its Order granting Defendant Norman Martin’s
11   (“Defendant’s”) Emergency Motion for Order Reducing Sentence or Modifying Judgment
12   pursuant to 18 U.S.C. § 3582(c)(1)(A), (ECF No. 91). The Court ordered that, if the United
13   States Probation Office finds the Arizona home of Defendant’s brother, Terry Martin, suitable
14   for Defendant’s housing, Defendant shall be released from custody and his one-year term of
15   supervised release will commence as stated in the Judgment, (ECF No. 69). The Court further
16   ordered that upon Defendant’s release, Defendant must immediately travel to Terry Martin’s
17   home in Peoria, Arizona, and quarantine in place for fourteen days.
18          The Court has since received a Report from the United States Probation Office detailing
19   the following: “the District of Arizona conducted a transfer investigation regarding Mr.
20   Martin’s request to release to the District of Arizona . . .. [and] the District of Arizona has
21   approved Mr. Martin’s request to transfer his supervision to the District of Arizona and to
22   reside at his brother’s residence in Peoria, Arizona.”
23   ///
24   ///
25   ///


                                                  Page 1 of 2
           Case 2:08-cr-00060-GMN-VCF Document 96 Filed 07/16/20 Page 2 of 2



1           Accordingly,
2          IT IS HEREBY ORDERED that the Bureau of Prisons shall release Defendant from
3    custody.
4          IT IS FURTHER ORDERED that, once release, Defendant must comply with the
5    terms of the Court’s prior Order authorizing release, (ECF No. 95).
6                      16
           DATED this _____ day of July, 2020.
7

8
                                                 ___________________________________
9
                                                 Gloria M. Navarro, District Judge
                                                 United States District Court
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                               Page 2 of 2
